IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                             Assigned on Briefs June 18, 2002

           STATE OF TENNESSEE v. CHRISTOPHER RAY SMITH

                Direct Appeal from the Circuit Court for Williamson County
                       No. II-500-166-B    Timothy L. Easter, Judge



                     No. M2001-01280-CCA-R3-CD - Filed July 9, 2002


The Appellant, Christopher Ray Smith, entered “best-interest” pleas of guilty to one count of
aggravated rape and one count of aggravated robbery. Following a sentencing hearing, Smith was
sentenced to consecutive terms of twenty-five years for aggravated rape and twelve years for
aggravated robbery. Additionally, the trial court ordered this effective thirty-seven year sentence
to be served consecutively to outstanding aggravated robbery and theft convictions from Humphreys
and Dickson Counties. On appeal, Smith contends the trial court erred in (1) imposing consecutive
sentences for his aggravated rape and aggravated robbery convictions and (2) ordering that his
Williamson County sentences be served consecutively to his Humphreys County and Dickson
County sentences. Finding no error, the judgment of the Williamson County Circuit Court is
affirmed.

               Tenn. R. App. P. 3; Judgment of the Circuit Court is Affirmed.

DAVID G. HAYES, J., delivered the opinion of the court, in which ALAN E. GLENN and ROBERT W.
WEDEMEYER , JJ., joined.

F. Shayne Brasfield, Franklin, Tennessee, for the Appellant, Christopher Ray Smith.

Paul G. Summers, Attorney General and Reporter; Michael Moore, Solicitor General; Renee W.
Turner, Assistant Attorney General; Ronald L. Davis, District Attorney General; and Mark K.
Harvey, Assistant District Attorney General, for the Appellee, State of Tennessee.


                                           OPINION

                                      Factual Background

        During an eight-day period in January 2000, the eighteen-year-old Appellant, along with
other accomplices, committed numerous aggravated robberies and other serious crimes in the middle
Tennessee area. On January 10th, the Appellant, armed with a handgun and assisted by two
accomplices, robbed the New Highway 96 North Market in Fairview by ordering the cashier to open
the cash register. After the money was removed from the cash register, the Appellant, still holding
the handgun, put his arm around the cashier’s throat and forced her into the men’s restroom. As the
victim begged not to be hurt, the Appellant told her that if she screamed, he would kill her. The
Appellant then knocked the victim to the floor and raped her. Eight days after their first robbery,
the Appellant and his accomplices were apprehended by law enforcement officers in Humphreys
County.

        On September 22, 2000, the Appellant pled guilty to two counts of aggravated robbery and
two counts of theft of property in Dickson County for offenses committed on January 8, 2000, and
he received an effective sentence of ten years. On October 20, 2000, the Appellant pled guilty to two
counts of aggravated robbery in Humphreys County for offenses committed on January 7th and
January 13th, 2002, and received an effective nine-year sentence. The Humphreys County Circuit
Court convictions and the Dickson County Circuit Court convictions were ordered to be served
consecutively for an effective sentence of nineteen years. On November 30, 2000, in the case before
us, the Appellant pled guilty to aggravated robbery and aggravated rape for crimes committed on
January 10th and received an effective sentence of thirty-seven years. The trial court ordered this
thirty-seven-year sentence to be served consecutively to the Appellant’s Dickson County and
Humphreys County sentences; thus, resulting in an aggregate sentence of fifty-six years. On appeal,
the Appellant challenges the consecutive nature of his sentences as imposed by the Williamson
County Circuit Court.

                                              ANALYSIS

        Appellate review of the imposition of consecutive sentences is de novo with a presumption
that the determinations made by the trial court are correct. Tenn. Code Ann. § 40-35-401(d). The
presumption of correctness imposes upon the appealing party the burden of showing that the
sentence imposed is improper. Tenn. Code Ann. § 40-35-401, Sentencing Commission Comments.
Consecutive sentences are warranted if the defendant has been convicted of more than one offense
and the trial court finds by a preponderance of the evidence that certain criteria exist. Tennessee
Code Annotated § 40-35-115(b) enumerates seven criteria permitting consecutive sentencing.
Moreover, consecutive sentences may be imposed “if the defendant has additional sentences not yet
fully served as the result of convictions . . . in other courts of this state.” Tenn. R. Crim. P. 32(c)(2).

        In this case, the trial court found the following two criteria applicable: (2) the defendant is
an offender whose record of criminal activity is extensive and (4) the defendant is a dangerous
offender whose behavior indicates little or no regard for human life and no hesitation about
committing a crime when risk to human life is high. Tenn. Code Ann. § 40-35-115(b)(2), (4).
Additionally, in accordance with State v. Wilkerson, 905 S.W.2d 933, 939 (Tenn. 1995), the trial
court found, for purposes of a dangerous offender classification, that an extended sentence was
necessary to protect the public against further conduct by the Appellant and that the consecutive
sentences reasonably relate to the severity of the offenses committed. The record establishes that
the Appellant admitted his participation in eleven robberies, most of which, if not all, involved use

                                                   -2-
of a firearm. Clearly, commission of this number of crimes reflects no hesitation about committing
violent offenses where risk to life is high. Moreover, during the perpetration of aggravated rape, the
Appellant, while armed with a handgun, threatened the victim with death and inflicted personal
injury upon her. We find this conduct manifests little or no regard for human life. As such, we agree
with the trial court’s finding that the Appellant is a dangerous offender.

         The Appellant takes particular issue with the trial court’s finding that the aggregate sentences
“reasonably relate to the severity of the offenses committed” in view of the fact that aggravated rape
is designated a violent offense which requires service of the entire sentence. We find this argument
unconvincing. In sum, we agree with the trial court’s finding that the consecutive sentences imposed
by the trial court reasonably relate to the severity of the crimes and that a lengthy sentence is
necessary to protect the public against further criminal conduct by the Appellant. “The power of a
trial judge to impose consecutive sentences ensures that defendants committing separate and distinct
violations of the law receive separate and distinct punishment. Otherwise defendants would escape
the full impact of their offenses.” State v. Robinson, 930 S.W.2d 78, 85 (Tenn. Crim. App. 1996)
(citing Frost v. State, 336 Md. 125, 647 A.2d 106, 115 (1994). The finding of only one of the seven
statutorily enumerated criteria of Tennessee Code Annotated § 40-35-115(b) is necessary for
imposition of consecutive sentences. As such, we find it unnecessary to review the trial court’s
finding that the Appellant is an offender whose record of criminal activity is extensive. The
judgment of the trial court is affirmed.




                                                        ___________________________________
                                                        DAVID G. HAYES, JUDGE




                                                  -3-